Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 63-82 are pending and being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9, 2021 was filed after the mailing date of the Non-Final Office on December 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Objection and Rejection Withdrawn
The objection to claims 64-65 is withdrawn in light of the claims amendment. 

The rejection of claims 70-71 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for lack of antecedent basis is withdrawn in light of the claims amendment.  Applicant is correct that glutamic acid at position 430 is substituted for glycine (E430G), see specification, p. 6, in particular. 

The provisional rejection of claims 63-82 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-5, 11, 14-15, 17-18, 21, 23, 25, 28, 36-37, 39, 41-43, and 45 of copending Application No. 16/498,104 is withdrawn as copending application has been abandoned.

Conclusion
Claims 63-82 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644